DETAILED ACTION
Pending Claims
Claims 20, 23, 25, 26, 28, 29, 32-35, 37, 38, and 40-48 are pending.

Priority
The instant invention contains the following continuing data:
The instant application is a continuation of U.S. Serial No. 17/023,056, Filed September 16, 2020.
U.S. Serial No. 17/023,056 is a continuation of U.S. Serial No. 15/070,199, filed March 15, 2016 (now U.S. Pat. No. 10,808,133).
U.S. Serial No. 15/070,199 is a continuation of U.S. Serial No. 13/316,860, filed December 12, 2011 (now U.S. Pat. No. 9,303,166).
U.S. Serial No. 13/316,860 is a continuation of U.S. Serial No. 11/956,542, filed December 14, 2007 (now U.S. Pat. No. 8,231,970).
U.S. Serial No. 11/956,542 is a continuation-in-part of 11/468,831, filed August 31, 2006 (now U.S. Pat. No. 7,816,418) and a continuation-in-part of 11/384,970, filed March 20, 2006 (now U.S. Pat. No. 7,745,010).
U.S. Serial No. 11/384,970 is a continuation-in-part of 11/213,136, filed August 26, 2005 (now abandoned).
The pending claims of the instant application have an effective filing date of August 26, 2005.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The objection to claims 21, 22, 24, 27, 30, 31, 36, and 39 has been rendered moot by the cancellation of these claims.
The objection to claims 20, 23, 25, 26, 28, 29, 32-35, 37, 38, and 40-48 has been overcome by amendment.
The objection to the disclosure has been overcome by amendment.
The rejection of claims 21, 22, 24, 27, 30, 31, 36, and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 23, 25, 26, 28, 29, 32-35, 37, 38, 40-42, 46, and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 21 and 22 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of these claims.
The rejection of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claims 21, 22, 24, and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US Pat. No. 5,182,346) in view of Van de Walle et al. (US Pat. No. 5,211,852) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 23, 38, and 40-42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US Pat. No. 5,182,346) in view of Van de Walle et al. (US Pat. No. 5,211,852) has been overcome by amendment.
The rejection of claims 21, 22, 30, and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over National Starch and Chemical Corporation (GB 992,992 A) in view of Takahashi et al. (EP 0370728 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 23, 25, 38, 40-45, and 48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over National Starch and Chemical Corporation (GB 992,992 A) in view of Takahashi et al. (EP 0370728 A1) has been overcome by amendment.
The rejection of claims 21, 24, 27, 30, 36, and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 20, 28, 32-35, 38, 40-42, and 47 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) has been overcome by amendment.
The rejection of claims 25, 26, and 43-45 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Leo (US Pat. No. 4,075,153) has been overcome by amendment.
The rejection of claim 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Guhde et al. (US Pat. No. 5,868,819) has been rendered moot by the cancellation of this claim.
The rejection of claim 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Guhde et al. (US Pat. No. 5,868,819) has been overcome by amendment.
The rejection of claim 31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Millet et al. (WO 02/38686 A2) has been rendered moot by the cancellation of this claim.
The rejection of claim 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Battocchi et al. (WO 2005/051551 A1) has been overcome by amendment.

The provisional rejection of claims 21, 22, 24, 27, 30, 31, 36, and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 36, and 37 of copending Application No. 17/023,056 (US 2021/0054216 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, 24, 27, 30, 31, 36, and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,808,133 has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, 24, and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,800,928 has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, 30, and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 4 of U.S. Patent No. 9,303,166 has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, 30, and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 13 of U.S. Patent No. 8,283,042 has been rendered moot by the cancellation of these claims.
The rejection of claims 21, 22, 24, 30, and 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 & 24 of U.S. Patent No. 8,231,970 has been rendered moot by the cancellation of these claims. 
The rejection of claims 20, 23, 33, 34, 38, and 40-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 & 24 of U.S. Patent No. 8,231,970 has been overcome by amendment. 
The rejection of claims 25 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 & 24 of U.S. Patent No. 8,231,970 in view of Leo (US Pat. No. 4,075,153) has been overcome by amendment.
The rejection of claims 44, 45, and 48 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-22 of U.S. Patent No. 8,231,970 in view of Leo (US Pat. No. 4,075,153) has been overcome by amendment.
The rejection of claim 37 on the ground of nonstatutory double patenting as being unpatentable over the combined limitations of claims 1-22 & 24 of U.S. Patent No. 8,231,970 in view of Battocchi et al. (WO 2005/051551 A1) has been overcome by amendment.

Terminal Disclaimer
The terminal disclaimer filed on April, 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial No. 17/023,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The provisional rejection of claims 20, 23, 28, 29, 32, 37, 38, 40-45, and 48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 36, and 37 of copending Application No. 17/023,056 (US 2021/0054216 A1).
The provisional rejection of claims 25 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 36, and 37 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Leo (US Pat. No. 4,075,153).
The provisional rejection of claim 46 on the ground of nonstatutory double patenting as being unpatentable over claims 17 & 19 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Leo (US Pat. No. 4,075,153).
The provisional rejection of claims 33-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, 36, and 37 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Field (US 2002/0177646 A1).
The provisional rejection of claim 47 on the ground of nonstatutory double patenting as being unpatentable over claims 17 & 19 of copending Application No. 17/023,056 (US 2021/0054216 A1) in view of Field (US 2002/0177646 A1).

The terminal disclaimer filed on April, 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,283,042, 9,303,166, 10,800,928 & 10,808,133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the following rejections have been overcome:
The rejection of claims 20, 23, 28, 29, 32, 37, 38, 40-45, and 48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,808,133. 
The rejection of claims 25 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,808,133 in view of Leo (US Pat. No. 4,075,153).
The rejection of claim 46 on the ground of nonstatutory double patenting as being unpatentable over claims 9 & 11 of U.S. Patent No. 10,808,133 in view of Leo (US Pat. No. 4,075,153).
The rejection of claims 33-35 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,808,133 in view of Field (US 2002/0177646 A1).
The rejection of claim 47 on the ground of nonstatutory double patenting as being unpatentable over claims 9 & 11 of U.S. Patent No. 10,808,133 in view of Field (US 2002/0177646 A1).

The rejection of claims 20, 23, 37, 38, and 40-43 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,800,928. 
The rejection of claims 25 and 26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,800,928 in view of Leo (US Pat. No. 4,075,153).
The rejection of claims 44, 45, and 48 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,800,928 in view of Leo (US Pat. No. 4,075,153).

The rejection of claims 20, 23, 33, 34, 38, and 40-42 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 4 of U.S. Patent No. 9,303,166. 
The rejection of claim 37 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 4 of U.S. Patent No. 9,303,166 in view of Battocchi et al. (WO 2005/051551 A1).

The rejection of claims 20, 23, 33, 34, 38, and 40-42 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 13 of U.S. Patent No. 8,283,042. 
The rejection of claim 37 on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 13 of U.S. Patent No. 8,283,042 in view of Battocchi et al. (WO 2005/051551 A1).

Claim Objections
Claims 32-35, 43, and 44 are objected to because of the following informalities:  
Regarding claims 32-35, for improved clarity, these claims should refer to: the one or more additional corrosion resisting particles.  Appropriate correction is required.
Regarding claims 43 and 44, for improved clarity, claim 43 should be drawn to: A composition comprising the composition of claim 20 and a polyamine curing agent.  Claim 44 is objected to because it is dependent from claim 43.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 45, it is unclear where the “one or more additional corrosion resisting particles” and the “particles comprising an oxide of titanium” are formulated: both in the first component, both in the second component, one in the first component and the other in the second component, or in an additional component(s).  The claims only account the epoxy functional material and the magnesium oxide particles.
The following is suggested claim language: A composition comprising two components, the first component comprising  the composition of claim 20, and the second component comprising a polyamine curing agent.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Field (US 2002/0177646 A1) in view of Leo (US Pat. No. 4,075,153).
Regarding claim 46, Field discloses: (46) a composition (Abstract; paragraph 0015) comprising: 
an epoxy functional material (paragraphs 0017-0018: preferred epoxy resin); and 
oxide particles (paragraphs 0019-0032); and
particles comprising an oxide of iron, an oxide of titanium, an oxide of lithium, a phosphate of a metal, or a silicate of a metal (paragraph 0034: see “zinc phosphate” and “calcium silicate”).
Field fails to explicitly disclose a working embodiment featuring (46) magnesium oxide particles having a calculated equivalent spherical diameter (D(nm)) of 5 to nanometers to 200 nanometers, wherein the calculated equivalent spherical diameter (D(nm)) is determined according to the formula D(nm)= 6000/[BET(m2/g)*(g/cm3)], where BET represents surface area determined by nitrogen adsorption according to the ASTMD 3663-78 standard based on the Brunauer-Emmett-Teller method, and where  represents density.  Rather, he discloses the use of metal oxides selected from silica, alumina, titania, zirconia, ceria, magnesia, and mixtures thereof (see paragraph 0019) having a BET surface area of 350-900 m2/g (see paragraph 0022).  The magnesia (magnesium oxide,  3.58) particles would have featured a calculated equivalent spherical diameter of approximately 2-5 nanometers.  In light of this, it has been found that: in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05; and a prima facie case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition of Field with the instantly claimed magnesium oxide particles because: (a) Field discloses the use of metal oxides selected from silica, alumina, titania, zirconia, ceria, magnesia, and mixtures thereof having a BET surface area of 350-900 m2/g; (b) the magnesia (magnesium oxide,  3.58) particles would have featured a calculated equivalent spherical diameter of approximately 2-5 nanometers; (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists; and (d) it has been found that a prima facie case of obviousness exists when the claimed ranges or amounts do not overlap with the prior art but are merely close.
Field fails to explicitly disclose: (46) wherein the magnesium oxide particles are present in the composition in an amount of 3 to 50 percent by volume, based on the total volume of the coating composition.  It is important to note that this materials (see Abstract; paragraphs 0016 & 0029) are added to the resin to provide anti-corrosion characteristics to the coating composition.  Accordingly, the skilled artisan would have recognized the amounts of these additive materials as result-effective variables, in order to achieve a desired level of corrosion resistance.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition Field with the instantly claimed amounts of magnesium oxide particles because: (a) this material is added to the resin of Fields to provide anti-corrosion characteristics to the composition; (b) accordingly, the skilled artisan would have recognized the amounts of these additive materials as result-effective variables, in order to achieve a desired level of corrosion resistance; (c) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and (d) it has been found that “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Field discloses the use of a solvent carrier, such as a hydrocarbon (see paragraph 0032).  Field fails to explicitly disclose: (46) xylene.  Leo (see Abstract; column 1, lines 44-65) discloses a related anti-corrosion coating composition.  The composition of Leo is an epoxy-based formulation containing anti-corrosion additives (see Abstract; column 1, lines 44-65).  The teachings of Leo also demonstrate that xylene is recognized in the art as a suitable hydrocarbon solvent for this type of epoxy-based formulation (see column 5, lines 3-9; Example).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition of Field with xylene because: (a) Field discloses the use of a solvent carrier, such as a hydrocarbon; (b) Leo discloses a related anti-corrosion coating composition, specifically an epoxy-based formulation containing anti-corrosion additives; (c) the teachings of Leo also demonstrate that xylene is recognized in the art as suitable hydrocarbon solvent for this type of epoxy-based formulation; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, Field fails to explicitly disclose: (46) a composition for use with a polyamine curing agent; and (46) an epoxy functional material capable of being crosslinked by a polyamine curing agent.  However, the teachings of Leo demonstrate that epoxy resins are capable of being crosslinked by a polyamine curing agent (see Abstract).  Furthermore, the recitation “for use with a polyamine curing agent” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  Again, the supporting teachings of Leo demonstrate that the epoxy-based composition of Field is capable of this intended use.

Regarding claim 48, the combined teachings of {Field and Leo} are as set forth above and incorporated herein to obviously satisfy the “second component” of claim (48).  As discussed above, the composition of Field is formulated with a resin, with a preference for epoxy resins (see paragraph 0017).  Epoxy resins are known in the art as curable (crosslinkable) thermosetting resins that can be hardened (cured) with curing agents.  However, Field fails to explicitly disclose: (48) a first component comprising a polyamine curing agent.
Leo demonstrates that the instantly claimed polyamine curing agents are recognized in the art as suitable curing agents for this type of epoxy-based composition (see Abstract; column 2, lines 33-43).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  Leo also demonstrates that the instantly claimed two-component configuration (separating the curing agent from the epoxy resin and the anti-corrosion additives) is recognized in the art as a suitable configuration for this type of epoxy-based composition (see Abstract; column 2, lines 49-53; Example).  The skilled artisan would have recognized that this configuration prevents the curing reaction from taking place, allowing for the composition to be stored.  This notion is supported by Leo who notes that the usable life of the mixture is only “several hours” (see column 1, lines 61-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the composition resulting from the combined teachings of {Field and Leo} with the instantly claimed two-component configuration, including a first component comprising a polyamine curing agent, because: (a) Leo demonstrates that the instantly claimed polyamine curing agents are recognized in the art as suitable curing agents for this type of epoxy-based composition; (b) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; (c) Leo demonstrates that the instantly claimed two-component configuration (separating the curing agent from the epoxy resin and the anti-corrosion additives) is recognized in the art as a suitable configuration for this type of epoxy-based composition; (d) the skilled artisan would have recognized that this configuration prevents the curing reaction from taking place, allowing for the composition to be stored; and (e) this notion is supported by Leo who notes that the usable life of the mixture is only “several hours”.
Lastly, Field fails to disclose a working embodiment featuring magnesium oxide particles and (48) further particles comprising an oxide of iron or an oxide of titanium.  Rather, Field contemplates the addition of various pigments, including oxide-type pigments (see paragraphs 0035 & 0051).  These include titanium oxide (see paragraphs 0035 & 0051) and iron oxide (see paragraph 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the composition resulting from the combined teachings of {Field and Leo} with particles comprising an oxide of titanium or iron because: (a) Field contemplates the addition of various pigments, including oxide-type pigments; and (b) the oxide-type pigments of Field include titanium oxide and iron oxide. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 & 15 of U.S. Patent No. 8,231,970 in view of Leo (US Pat. No. 4,075,153).
Regarding claim 46, the patented claims disclose (46) a composition for use with a polyamine curing agent (claims 3 & 15; see also parent claims 1 & 12), the composition comprising: an epoxy functional material capable of being crosslinked by a polyamine curing agent (claims 3 & 15; see also parent claims 1 & 12); magnesium oxide particles (claims 3 & 15; see also parent claims 1 & 12); and particles comprising an oxide of iron, an oxide of titanium, an oxide of lithium, a phosphate of a metal, or a silicate of a metal (claims 3 & 15: see “metal phosphate”).
The patented claims fail to explicitly disclose: (46) wherein the magnesium oxide particles have a calculated equivalent spherical diameter (D(nm)) of 5 nanometers to 200 nanometers.  Rather, they disclose a surface area range that yields calculated values of up to approximately 167 nm.  This ranges overlaps the instantly claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
The patented claims fail to explicitly disclose: (46) wherein the magnesium oxide particles are present in the coating composition in an amount of 3 to 50 percent by volume, based on the total volume of the coating composition.  It is important to note that these materials are added to the resin to provide anti-corrosion characteristics to the coating composition.  Accordingly, the skilled artisan would have recognized the amount of these additive materials as result-effective variables, in order to achieve a desired level of corrosion resistance.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” –In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Lastly, the patented claims fail to disclose: (46) xylene.  The supporting teachings of Leo are as set forth above and incorporated herein.  Leo demonstrates that xylene is recognized in the art as a suitable solvent for this type of epoxy-based coating composition.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  Adding xylene to the patented composition would have obviously satisfied instant claim (46).

Response to Arguments
Applicant’s arguments (see pages 10-11 of the repose filed April 21, 2022) fail to address the previous rejection over the combined teachings of Field and Leo (see section 15 of the previous Office action).  Accordingly, the obviousness rejection of claims 46 and 48 over the combined teachings of Field and Leo stands for the reasons set forth above.
Applicant’s arguments (see pages 11-13 of the response filed April, 2022) fail to address the previous non-statutory double patenting rejections over U.S. Patent No. 8,231,970 (see sections 37-41 of the previous Office action).  The terminal disclaimer also failed to list U.S. Patent No. 8,231,970.  Accordingly, the nonstatutory double patenting rejection of claim 46 (in view of Leo) stands for the reasons set forth above.

Allowable Subject Matter
Claims 20, 23, 25, 26, 28, 29, 37, 38, 40-42, and 47 are allowed.
Claims 32-35, 43, and 44 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 26, 2022